Department No. 2, by the Court:
1. The question that there were no findings in these cases cannot be considered on this appeal, because the fact of non-waiver of findings does not appear in the bill of exceptions. (Smith v. Lawrence, 53 Cal. 34.)
2. The Court below did not err in refusing a continuance because a cross-action in equity had been commenced by the defendants against the plaintiff in the action.
3. There was no error in overruling the objections to the record of the patent from the United States to the Central Pacific Railroad Co. Such record was admissible as evidence.
Judgments affirmed.
. In bank, by the Coubt :
Upon the authority of the opinion heretofore filed in these causes, the orders are affirmed. Petition to hear causes in bank denied.